Case 2:18-cr-00614-JS-GRB Document 47 Filed 03/11/19 Page 1 of 1 PageID #: 195
                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
FR:MMO                                            610 Federal Plaza
F. #2018R00843                                    Central Islip, New York 11722



                                                  March 11, 2019

By ECF

The Honorable Joanna Seybert
United States District Judge
Eastern District of New York
1034 Federal Plaza
Central Islip, New York 11722

              Re:     United States v. Jeffrey Miller
                      Criminal Docket No. 18-614 (Seybert, J.)

Dear Judge Seybert:

              Enclosed please find a proposed Order of Forfeiture (the “Order”) in the above-
captioned case, the terms of which the defendant, Jeffrey Miller, has agreed to in connection
with his guilty plea accepted by Your Honor on February 26, 2019. Accordingly, the
government respectfully requests that the Court “so order” and enter the enclosed Order
pursuant to Rule 32.2 of the Federal Rules of Criminal Procedure.

              Thank you for Your Honor’s consideration of this request.

                                                  Respectfully submitted,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney
                                                  Eastern District of New York

                                            By:    /s/ Madeline O’Connor
                                                  Madeline O’Connor
                                                  Assistant U.S. Attorney
                                                  (631) 715-7870

Enclosure
cc:   Counsel of Record (by ECF)
